            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 1 of 43




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

    Minnesota Voters Alliance, Ronald              Civil No. 0:20-cv-02049-MJD-TNL
    Moey, Marissa Skaja, Charles R.
    Halverson, and Blair L. Johnson,

                  Plaintiffs,                     MEMORANDUM OF LAW IN
    v.                                        OPPOSITION TO PLAINTIFFS’ MOTION
                                                FOR TEMPORARY RESTRAINING
    City of Minneapolis,                                   ORDER

                  Defendant.


I.         INTRODUCTION

           The Defendant, the City of Minneapolis (“Minneapolis,” or the “City), has

developed an effective, comprehensive plan to ensure all Minneapolis voters can vote

safely, securely, and efficiently in the highly consequential 2020 general election, even in

the midst of a global pandemic that has already infected over 100,000 Minnesotans.1 The

circumstances of the general election, already underway, are unlike any in a lifetime,

perhaps longer. In the August 2020 primary, City voters turned out to vote at their highest

rate in 50 years, and an unusually large number of them voted absentee, whether by mail

or by early in-person voting.2 Turnout in the general election will likely be even higher.

The airborne nature of COVID-19 has required the City to coordinate an unprecedented

response to protect voters and election workers: increasing access to earlier, more


1
  See Minnesota COVID-19 Response, Minnesota COVID-19 Dials (last visited Oct. 8,
2020), https://mn.gov/covid19/.
2
     Declaration of Grace Wachlarowicz at Exhibit 1 [hereinafter “Wachlarowicz Ex. __”].


553268.1
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 2 of 43




physically distant voting methods; buying personal protective equipment (“PPE”) to keep

poll workers, election staffers, and voters safe as they interact; space rentals, signage, and

supplies that assist in maintaining social distancing; and a voter outreach plan to help voters

feel confident that, whatever voting method they choose, they can cast their ballot without

endangering themselves or others.

           These protective measures are critical, but expensive. The City received a modest

amount of federal funding through Congress’ coronavirus response, the CARES Act, but

not nearly enough to cover the cost of responsibly administering a high-turnout election

during a pandemic. Like most—perhaps all—local election jurisdictions around the

country, Minneapolis normally bears the cost of its own election-administration work.

Therefore, Minneapolis sought, and was awarded, a $2.3 million grant from an established,

nonpartisan civic-engagement organization to help cover the cost of running a safe election.

           But Plaintiffs—four individuals and one self-described election-integrity

organization—sued. They now seek preliminary injunctive relief barring the City from

using those grant funds, which would prevent implementation of the City’s plan for safe

voting. Plaintiffs’ argument, fundamentally, is that too many people whose politics they

disagree with live in Minneapolis, so anything that helps more City residents vote must

bely a political agenda, and Plaintiffs are injured when the City’s vote totals more

accurately reflect the opinions of City voters. In a democracy, discerning the will of the

people is not a constitutionally cognizable injury, and Plaintiffs’ claims must be dismissed

for lack of Article III standing.




553268.1                                    2
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 3 of 43




           Plaintiffs’ claims also reflect a fundamental misapprehension of reality. Local

election administration is not funded wholly by the federal government, nor wholly by the

federal and state governments together. In fact, in the normal course, local funds pay for

local election administration. Plaintiffs do not cite a single statutory or constitutional

authority barring the City from accessing non-federal, non-state funding sources. It is

entirely consistent with federal and state law to pay for election administration with local

funds, including grants made to local governments. Plaintiffs’ claims also therefore fail on

their merits. The only court so far to consider any of the substantively identical cases

Plaintiffs’ counsel has filed around the country swiftly denied the requested temporary

restraining order, explaining that those plaintiffs had failed to show either irreparable harm

or a likelihood of success on the merits. Declaration of Kristen Marttila, Ex. I [hereinafter

“Marttila Ex. __”], filed herewith. This Court likewise should deny Plaintiffs’ motion for

a temporary restraining order.

II.        FACTUAL BACKGROUND

           The City applied for, and soon will receive, a grant from a nonpartisan civic-

engagement nonprofit organization to support the City’s work safely and securely

administering the 2020 elections in the midst of a global pandemic. The grant-making

organization, the Center for Tech and Civic Life (“CTCL”), was founded in 2012 to get

more Americans civically engaged, and it provides tools and trainings to election officials

so they can better serve their communities. Marttila Ex. A. For example, in June 2020,




553268.1                                   3
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 4 of 43




CTCL teamed directly with the U.S. Election Assistance Commission3 (“EAC”) to offer a

free, three-part course on election cybersecurity to local election offices nationwide,

particularly those with limited technology resources. Marttila Ex. B.

           In 2020, recognizing the unprecedented challenges—and steep financial costs—

posed by administering an election during a global pandemic, CTCL launched new grant

programs to fund election-administration initiatives by local election offices around the

country. See, e.g., Marttila Exs. D (grants to five Wisconsin cities), E (rural grant

program). A large private donation recently allowed CTCL to expand its existing grant

program, beginning in September 2020. Marttila Ex. F.

           The grants provide funding in four main areas: (1) ensuring safe and efficient

administration on Election Day (e.g., additional staffing, sourcing PPE, and obtaining

supplies to expand drive-through voting); (2) expanding voter education and outreach

efforts, such as publishing reminders for voters to verify and update their voter registration

information prior to the election and educating voters on safe voting policies and

procedures; (3) launching poll worker recruitment, training, and safety requirements; and

(4) supporting early in-person and mail-in voting efforts. Marttila Ex. H. All local election

offices responsible for these types of election activities are eligible to apply to CTCL’s

COVID-19 Response Grant program, regardless of state, size of jurisdiction, or

demographics of constituency. Id. Every eligible election department CTCL verifies as



3
  The EAC is a bipartisan commission established by the Help America Vote Act
(“HAVA”), Pub. L. No. 107–252, 116 Stat. 1666 (2002) (codified at 42 U.S.C. § 15301 et
seq.), to assist states with election-related work.


553268.1                                  4
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 5 of 43




legitimate will be approved for a grant, and unless the office specifically requests a lesser

amount, will receive a minimum award of $5,000. Id. CTCL has no role other than

providing the grant money. Over 1,100 jurisdictions have applied so far, in almost every

U.S. state, with most applicants serving jurisdictions with fewer than 25,000 registered

voters. Id. For example, in Minnesota, CTCL has awarded grants not just to Minneapolis,

but to at least 21 other jurisdictions including, Albertville, in Wright County;4 Becker, in

Sherburne County;5 and Watertown, in Carver County.6 Marttila Ex. C.

           The City first became aware that it was eligible to apply for a CTCL grant on

August 20, 2020. Declaration of Grace Wachlarowicz [hereinafter “Wachlarowicz Decl.

¶ __”] ¶ 2, filed herewith. City staff determined that the grant opportunity could help

alleviate the budget challenges facing the City as it prepared to administer the 2020 general

election, and the week of August 24, it began working in earnest to prepare a grant

application. Id. ¶¶ 3-4.



4
  In 2016, 60.28% of Albertville voters backed Donald Trump; 29.73% voted for Hillary Clinton.
See Minnesota Secretary of State, Results for Selected Precincts in Wright County: Albertville
(last updated Nov. 15, 2016),
https://electionresults.sos.state.mn.us/results/Index?ErsElectionId=100&CountyId=86&DistrictI
d=&Scenario=Precincts&selectprecincts=886219&show=Show+Selected+Precincts.
5
  In 2016, 66.57% of Becker voters cast ballots for Trump; 23.28% voted for Clinton. See
Minnesota Secretary of State, Results for Selected Precincts in Sherburne County: Becker City
(last updated Nov. 14, 2016),
https://electionresults.sos.state.mn.us/results/Index?ErsElectionId=100&CountyId=71&DistrictI
d=&Scenario=Precincts&selectprecincts=885698&show=Show+Selected+Precincts.
6
 In 2016, 62.51% of Watertown voters supported Trump; 28.21% supported Clinton. See
Minnesota Secretary of State, Results for Selected Precincts in Carver County: Watertown (last
updated Nov. 10, 2016),
https://electionresults.sos.state.mn.us/results/Index?ErsElectionId=100&CountyId=10&DistrictI
d=&Scenario=Precincts&selectprecincts=883655&show=Show+Selected+Precincts.


553268.1                                   5
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 6 of 43




           Funding nuts-and-bolts election administration in Minneapolis has always fallen

primarily, if not exclusively, on the City, and is paid entirely—or nearly so—with money

from the City’s general fund. Id. ¶ 5. Additional funding is rarely, if ever, available from

the state or federal government. Id. ¶¶ 5-6. In 2016, for example, the City spent

approximately $2.3 million to administer the general election alone. Id. ¶ 5. That money

came entirely from the City’s general fund; no funding came from the state or federal

government. Id. For 2020, the City will soon receive $284,229 in funds from Hennepin

County’s distribution of federal CARES Act funding for election work specific to

COVID-19, see Wachlarowicz ¶ 6 and Ex. 2, but it has not received, and does not expect

to receive, any other state or federal funds (including HAVA funds) to defray its costs of

administering the general election. Wachlarowicz Decl. ¶ 6. The CARES Act funds are

welcome, but do not cover the cost of administering a general election in a way that

comports with the governor’s state of emergency and public-health guidance, especially

given the high voter turnout the City anticipates. Id. ¶ 7. Given the current economic

situation stemming from the pandemic, and given the City’s needs following the civil

unrest this summer, it would be very difficult, and maybe impossible, to secure additional

money from the general fund to adapt the City’s election administration to provide the safe,

secure, and efficient voting experience City voters expect and deserve. Id. ¶ 8.

           On September 1, 2020, City staff learned from news reports that CTCL had received

significant additional funding for its COVID-19 Response Grant program. Wachlarowicz

Decl. ¶ 9. Neither the fact of the additional funding nor the identity of the donors had any

effect on the City’s decision to apply for the grant, which was already in process. Id. The


553268.1                                    6
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 7 of 43




City, along with other Minnesota jurisdictions administering elections, was also notified

by the Minnesota Secretary of State’s office that CTCL grants were available to assist with

local election-administration expenses during the pandemic, and that the Secretary of

State’s office intended to apply for the “equivalent” state-level grant. Id. ¶ 12 and Ex. 3.

           The City applied for $2,297,342 in grant funds (not $3 million, as Plaintiffs

repeatedly allege), and ultimately was awarded the full amount it requested. Id. ¶¶ 13-14

and Exs. 1, 4, 5. The City Council has voted, and Mayor has agreed, to accept the grant

funds, and that acceptance will occur on or after October 10, after notice and publication

requirements are satisfied. Id. ¶ 15, Ex. 6.

           As the application describes, CTCL’s grant will fund numerous initiatives to ensure

safe, secure, and efficient voting, even under existing pandemic conditions:

    Absentee Ballot Assembly and Processing Equipment                           $2,082,3127
       Additional staff;
       High-speed letter openers;
       Facility expansion to accommodate social distancing;
       Vehicle rental for daily transport of materials;
       Mailing and printing supplies

    Early Voting Sites and Ballot Drop-off Options                                 $48,9008
       Additional staff for primary
       Signage
       Plexiglass barriers
       Printing
       Outdoor supplies



7
   Of this total amount, $1,816,203 is for expenses related to the general election, and
$266,109 reimburses expenses from the August primary. See Wachlarowicz Ex. 1 at 6.
8
  Of this total amount, $17,500 is for expenses relating to the general election, and $31,400
reimburses expenses from the August primary. See Wachlarowicz Ex. 1 at 7.


553268.1                                     7
             CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 8 of 43




    In-person Voting at Polling Places on Election Day                                 $3,295
        Materials like tape to mark social distancing, electrical
          cords, and door stops
        Printing for COVID-specific signage

    Secure drop boxes and related needs                                               $82,525
        Ballot boxes, transfer containers
        Outdoor supplies
        Signage
        Printing
        Staff
        Vehicle
        Pallet jack

    Voter Outreach and Education (VOE)                                                $50,000

    PPE                                                                               $30,310
       Masks and face shields for staff and voters
       Sanitizer
       Disposable gloves

    Total                                                                         $2,297,3429

See Wachlarowicz Ex.1 at 4-9.

            Plaintiffs—four Minneapolis residents and eligible voters, and one organization that

purports to have members concerned with maintaining the integrity of Minnesota elections,

see Compl. ¶¶ 4-8, sued the City, alleging that the acceptance of these grant funds violates

various statutes and constitutional provisions. They do not point to any specific injury,

alleging only that they “are injured” by the grant, Compl. ¶ 20, and that it “tortiously

interfere[s] with plaintiffs’ legal rights in the City of Minneapolis under federal law to

legally-authorized, uniform and fair federal elections,” Compl. ¶ 21. They allege violations


9
  Of this total amount, $1,833,703 is for expenses relating to the general election, and
$297,509 reimburses expenses from the August primary. See Wachlarowicz Ex. 1 at 6-9.


553268.1                                      8
            CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 9 of 43




of the Elections Clause and Supremacy Clause of the U.S. Constitution; the National Voter

Registration Act (“NVRA”), 52 U.S.C. §§ 20501-20511; the Help America Vote Act

(“HAVA”), 52 USC §§ 20901-21145, Minnesota’s criminal bribery statute, Minn. Stat.

§ 609.42, and Minnesota Session Laws, ch. 77 (May 12, 2020), which adopts state-based

administrative-complaint procedures for reporting alleged HAVA violations.

           Plaintiffs now ask the Court to issue a temporary restraining order (or, at other times

in their brief, a preliminary injunction) barring the City from using CTCL’s grant funds.

That relief, if granted, would jeopardize the City’s ability to continue safely administering

the election that is already under way. Plaintiffs lack standing, and their claims fail on their

merits. The Court should deny their motion and dismiss their Complaint.

III.       ARGUMENT

           A.     Plaintiffs lack standing.

           “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal-court jurisdiction to actual cases

or controversies.” Raines v. Byrd, 521 U.S. 811, 818 (1997). To seek emergency injunctive

relief on any of their claims, Plaintiffs bear the burden of establishing that they have

Article III standing to maintain this suit in federal court. Summers v. Earth Island Inst.,

555 U.S. 488, 493 (2009). “A party invoking federal jurisdiction must support each of the

standing requirements with the same kind and degree of evidence at the successive stages

of litigation as any other matter on which a plaintiff bears the burden of proof.”

Constitution Party of S.D. v. Nelson, 639 F.3d 417, 420 (8th Cir. 2011) (citing Lujan v.

Defs. of Wildlife, 504 U.S. 555, 561 (1992)). Accordingly, to obtain preliminary injunctive


553268.1                                      9
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 10 of 43




relief where relevant facts are contested, Plaintiffs must produce at least some evidence

showing they have standing. See Pavek v. Simon, No. 19-CV-3000 (SRN/DTS), 2020 WL

3183249, at *9 (D. Minn. June 15, 2020) (in deciding preliminary-injunction motion,

“requir[ing] more from the Plaintiffs than mere allegations of standing, but less than would

be required in the face of a motion for summary judgment”).

           “To establish Article III standing, a plaintiff must show (1) an ‘injury in fact,’ (2) a

sufficient ‘causal connection between the injury and the conduct complained of,’ and (3) a

‘likelihood’ that the injury ‘will be redressed by a favorable decision.’” Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 157-58 (2014) (quoting Lujan, 504 U.S. at 560) (brackets

omitted). The injury-in-fact requirement ensures that plaintiffs have a personal stake in the

outcome of a controversy. Id. “[A]n injury sufficient to satisfy Article III must be

‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

Id. (quoting Lujan, 504 U.S. at 560). Future injury suffices only “if the threatened injury

is ‘certainly impending,’ or there is a ‘substantial risk that the harm will occur.’” Id.

(quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410, 414 n.5 (2013)). A claim of

future injury that is speculative or merely “possible” is “not sufficient.” Clapper, 568 U.S.

at 409.

           Minnesota Voters Alliance (“MVA”), as an organizational plaintiff, must

demonstrate either that it has standing “in its own right” because the organization itself has

suffered a legally sufficient harm, or “as the representative of its members.” Warth v.

Seldin, 422 U.S. 490, 511, 515 (1975). To have standing in its own right, MVA must have

suffered its own injury-in-fact that gives it “a personal stake in the outcome of the


553268.1                                      10
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 11 of 43




controversy,” which is caused by the City’s conduct and is redressable by a favorable

litigation outcome. Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79 (1982).

MVA’s claimed injury must be “more than simply a setback to the organization’s abstract

societal interests.” Id. at 379. Because MVA identifies no injury it has suffered that is

distinct from the injury it ascribes to its membership, it cannot sue in its own right; it must

instead show that it has standing to sue on behalf of its members, like the individual

Plaintiffs. This type of standing requires, among other things, that MVA’s members would

otherwise have standing to sue in their own right. Hunt v. Washington State Apple

Advertising Comm’n, 432 U.S. 333, 343 (1977). In other words, if the individual Plaintiffs

lack standing, MVA lacks standing to sue on their behalf.

           Plaintiffs never clearly articulate the theory of standing they believe permits them

to litigate this case in federal court. At times, they suggest that the sheer fact that they have

alleged various legal violations confers standing upon them. At other times, they seem to

argue that the City’s acceptance of the grant will boost voter turnout in the City, thereby

favoring “the progressive vote” in 2020, and that this somehow constitutes an injury

sufficient to confer Article III standing on Plaintiffs. Compl. ¶ 38; see also id. ¶¶ 56, 65,

155; Br. at 16. At still other times, Plaintiffs may be intending to argue that the City’s

acceptance of the grant will “influence” unidentified election officials’ “performance of

the[ir] powers or duties.” Compl. ¶¶ 152-59; (citing and alleging violations of Minnesota’s

criminal bribery statute, Minn. Stat. § 609.42); Br. at 29-30 [ECF No. 9]. Each of these

three theories suffers from fatal legal or factual deficiencies—or both—that compel denial

of Plaintiffs’ requested relief and the dismissal of this action.


553268.1                                    11
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 12 of 43




                  1.    Allegations of bare statutory violations do not constitute injury in fact.

           Plaintiffs incorrectly suggest that merely alleging the violation of various laws

satisfies the injury-in-fact requirement. E.g., Compl. ¶¶ 11, 20-21; Br. at 15-16. That

argument is explicitly foreclosed by longstanding binding precedent. Federal courts

“refus[e] to serve as a forum for generalized grievances” that do not reflect a personal stake

in the resolution of the issues sought to be adjudicated. Lance v. Coffman, 549 U.S. 437,

439 (2007) (per curiam). When “[t]he only injury plaintiffs allege is that the law . . . has

not been followed,” that is “precisely the kind of undifferentiated, generalized grievance

about the conduct of government that [federal courts] have refused to countenance.” Id. at

442; see also id. at 439-42 (collecting and examining cases).

           Plaintiffs’ argument that the laws under which they sue provide them a private right

of action does nothing to help their case on standing.10 See, e.g., Br. at 14 (“The Supremacy

Clause and HAVA confer a private cause of action and legal standing.” (emphasis added)).

“Congress cannot erase Article III’s standing requirements by statutorily granting the right

to sue to a plaintiff who would not otherwise have standing.” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547-48, (2016) (as revised May 24, 2016) (quoting Raines, 521 U.S. at

818). Spokeo made clear that plaintiffs do not “automatically satisf[y] the injury-in-fact

requirement whenever a statute grants a person a statutory right and purports to authorize

that person to sue to vindicate that right.” Id. at 1549. Even where a statute explicitly

provides a private right of action, the plaintiff nevertheless must demonstrate an injury


10
   As discussed below, several provisions of law Plaintiffs cite provide them no private
right of action.


553268.1                                    12
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 13 of 43




resulting from the statutory violation that is both particularized—that is, an injury that

“affect[s] the plaintiff in a personal and individual way,” id. at 1548 (quoting Lujan,

504 U.S. at 560 n.1)—and also concrete—that is, an injury that “actually exist[s]” in a way

that is “‘real’ and not ‘abstract.’” Id. at 1548-49 (“Article III standing requires a concrete

injury even in the context of a statutory violation.”). In Golan v. FreeEats.com, Inc., the

Eighth Circuit explained that under Spokeo, “the requirements that an ‘injury in fact’ be

‘concrete’ and ‘particularized’ are separate inquiries” that must both be satisfied for

standing to exist, even where Congress has explicitly identified a cognizable injury and

explicitly created a private right of action to redress it. 930 F.3d 950, 958 (8th Cir. 2019).

           The sole case upon which Plaintiffs rely for their statutory-standing argument fails

them. League of Women Voters v. Blackwell involved a challenge, pursuant to HAVA, to

two different directives from the Ohio Secretary of State limiting the availability of

provisional ballot procedures. 340 F. Supp. 2d 823, 824 (N.D. Ohio 2004) (citing Sandusky

Cty. v. Blackwell, 339 F. Supp. 2d 975 (N.D. Ohio 2004)). The decision Plaintiffs cite did

not directly address standing, but in an earlier decision in a related case, the court concluded

that a different set of organizational plaintiffs had standing to enforce rights created by

HAVA because they or their members would suffer an injury in fact if, because of the

Secretary of State’s directives, eligible voters were denied the ability to cast a ballot, as

HAVA entitled them to do. Sandusky Cty., 339 F. Supp. 2d at 987, aff’d in part and rev’d

in part on other grounds, 386 F.3d 815, 816 (6th Cir. 2004); see also League of Women

Voters, 340 F. Supp. 2d at 824 (citing Sandusky Cty.). By contrast, Plaintiffs here have not




553268.1                                    13
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 14 of 43




alleged that the grant they challenge would in any way impair their ability to cast a lawful

ballot, as discussed in more detail below.

           Plaintiffs cannot rest on the sheer allegation of statutory violations. They must

instead point to some injury arising under one of their other theories, and which is both

concrete and particularized to them. They cannot, for the simple reason that none exists.

                 2.     The fear that a majority of eligible voters in Minneapolis will be able
                        to safely cast votes for candidates whom Plaintiffs may disfavor does
                        not confer Article III standing.

           Plaintiffs’ primary theory of standing seems to be that the grant was made by CTCL,

and accepted by the City, for the purpose of facilitating safe and secure voting by eligible

Minneapolis voters who are statistically more likely to be “progressive,” thereby favoring

the more numerous “progressive” Minneapolis voters over the less numerous Minneapolis

voters who are not “progressive.” This argument suffers from numerous fatal legal and

factual deficiencies.

                        a)     Plaintiffs are not injured by grant-funded City initiatives that
                               facilitate safe, secure voting by all City voters.

           To the extent this theory of standing rests on Plaintiffs’ preference for specific

(though unspecified) electoral outcomes in the 2020 election, that preference boils down

to an interest “‘in their collective representation in [government],’ and in influencing the

[government’s] overall ‘composition and policymaking.” Gill v. Whitford, 138 S. Ct. 1916,

1931 (2018). Such an interest is an “‘undifferentiated, generalized grievance about the

conduct of government’” that generally does not present “an individual and personal injury

of the kind required for Article III standing.” Id. (quoting Lance, 549 U.S. at 439). “A



553268.1                                    14
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 15 of 43




citizen’s interest in the overall composition of the legislature is embodied in his right to

vote for his representative. And the citizen’s abstract interest in policies adopted by the

legislature on the facts here is a nonjusticiable ‘general interest common to all members of

the public.’” Id. (quoting Ex parte Levitt, 302 U.S. 633, 634 (1937) (per curiam)).

           To be clear, “a person’s right to vote is ‘individual and personal in nature,’” so

“‘voters who allege facts showing disadvantage to themselves as individuals have standing

to sue’ to remedy that disadvantage.” Id. at 1929 (quoting Reynolds v. Sims, 377 U.S. 533,

561 (1964) and Baker v. Carr, 369 U.S. 186, 206 (1962)). But Plaintiffs allege no injury

to their right to vote. For example, nowhere do they allege that they will be unable to cast

a ballot, or that they will be forced to choose between voting under unsafe pandemic

conditions and not voting at all.

           To the contrary, as Minneapolis voters, the City’s grant-funded expenditures will

make it easier for the individual Plaintiffs to vote safely for the candidates of their

choosing, and to have those ballots processed promptly and according to law, no matter

which method of casting a ballot they may choose.11 Plaintiffs do not identify the method

they intend to use in casting their ballots in the 2020 general election, but whatever option

they may choose, the City has secured grant funds specifically intended to facilitate a safe,

secure, and efficient voting process for all voters:



11
    Although Plaintiffs challenge the legality of the grant in its entirety, $297,509 of the
grant funds awarded to the City will reimburse expenditures already incurred specifically
for the August 2020 primary. Wachlarowicz Ex. 1 at 6-9. Nowhere do Plaintiffs challenge
these funds, or explain what injury could possibly flow from their retrospective
reimbursement.


553268.1                                    15
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 16 of 43




                 If Plaintiffs choose to vote by mail, $360,910 in grant funds
                  will pay for materials and supplies, and another $313,611
                  will cover infrastructure-rental fees (i.e., high-speed letter
                  openers; van rental to transport documents; rental cost,
                  including utilities, of the Minneapolis Convention Center
                  to permit social distancing) to ensure their ballots are sent,
                  received, and processed safely, securely, and efficiently.
                  Wachlarowicz Ex.1 at 6.

                 If Plaintiffs choose to return their absentee ballots via a
                  secure drop box instead of by mail, they will benefit from
                  the $82,525 in grant funds for staffing and efficiently
                  administering those sites, through the use of signage and
                  other supplies (e.g., ballot boxes, transfer containers, tents,
                  space heaters). Id. at 7.

                 If Plaintiffs choose to utilize one of the City’s early-voting
                  sites, $17,500 in grant funds will cover material needs (e.g.,
                  signage, plexiglass barriers) to safely and efficiently serve
                  voters. Id. at 6-7.

                 If Plaintiffs prefer to vote in-person on Election Day,
                  $3,295 in grant funds will pay for COVID-specific signs
                  and other supplies necessary to facilitate social distancing
                  by voters and poll workers. Id. at 8.

                 If Plaintiffs have not yet decided what method of voting
                  they will use, the City has $50,000 in grant funds available
                  to conduct voter-education efforts through direct mail and
                  social media, following the pandemic-related curtailment
                  of more typical voter registration drives and voter
                  education events. Id. at 8-9.

                 And, because the City cross-trains personnel to be able to
                  staff each of these voting options adequately, no matter
                  how Plaintiffs choose to vote, $1,141,682 in grant funds
                  will ensure that sufficient personnel are available to
                  administer and assist with whatever voting method they
                  choose, id. at 5-6, and $30,310 in grant funds will ensure
                  all election workers, poll workers, and voters have
                  sufficient PPE to protect themselves, id. at 9.




553268.1                                   16
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 17 of 43




None of these grant-funded expenditures impair the ability of the individual plaintiffs, or

that of MVA’s greater membership, to safely cast a ballot in the 2020 general election.

Quite the opposite: Together, they ensure that the full range of safe and lawful voting

options are available to Plaintiffs, as they are to all other Minneapolis voters. Plaintiffs do

not—and cannot—contend that the initiatives described above injure them personally in

any way.

           Because Plaintiffs’ own ability to vote is not injured by the grant, they may instead

try to argue that they are injured by the fact that the grant will help make safe, secure, and

efficient voting available to their Minneapolis neighbors, who they believe are statistically

likely to hold divergent political views from Plaintiffs’ own, on the theory that when people

they disagree with vote, candidates they disfavor win. But when your fellow citizens are

able to safely cast a ballot you may disagree with, and a majority of them vote for a

candidate you do not like, that is not an injury. It is a democracy. After all, in electing the

President—the only office Plaintiffs specifically reference in their papers—it is “desirable

that the sense of the people should operate in the choice of the person to whom so important

a trust [is] to be confided.” THE FEDERALIST NO. 68 (Alexander Hamilton). Plaintiffs

cannot credibly claim Article III injury derived from the possibility that, absent the City’s

grant-funded initiatives, fewer of their neighbors would brave the pandemic to cast ballots

in the 2020 general election, and that Plaintiffs would prefer those voters stay home.

           Plaintiffs do not cite a single federal-court decision that has ever found Article III

standing on the basis of such a theory, and the City is aware of none. The one case Plaintiffs

cite for this theory of standing, Young v. Red Clay Consolidated School District, was


553268.1                                     17
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 18 of 43




decided by the Delaware Chancery court—the non-jury trial court in Delaware’s state-court

system—and did not include any analysis of Article III standing, as that doctrine applies in

federal court. See generally 122 A.3d 784 (Del. Ch. 2015). Young does not appear to have

ever been cited by any federal court anywhere in the United States for any purpose. Its

relevance here is dubious at best.

           Even if the Court were to accept Plaintiffs’ argument that under Young, an injury in

fact may exist for Article III purposes where the government “encourage[s] and

facilitate[es] voting by favored demographic groups,” thereby “skew[ing] the outcome of

an election,” see Br. at 16-17 (quoting Young, 122 A.3d at 858), Young nevertheless is

inapposite. In Young, the defendant, Red Clay School District, successfully sought voters’

approval of a tax increase. 122 A.3d at 790. But in the run-up to the election, Red Clay

“encouraged and facilitated voting by families with children, who [it] believed would

support the tax increase.” Id. Simultaneously, it “discouraged and raised impediments to

voting by elderly and disabled residents, who [it] believed would oppose the tax increase

because many of them live on fixed incomes.” Id. Plaintiffs in Young, “residents of Red

Clay who opposed the tax increase but did not vote because they were unable to access the

polls,” sued under the Fourteenth Amendment to the U.S. Constitution and the Delaware

Constitution’s Elections Clause.

           The facts and legal issues presented by Young differ significantly from those here,

making it inapplicable. First, in contrast to the Young plaintiffs, who alleged what a federal

court would likely recognize as a concrete and particularized injury—that they were

“unable to access the polls” as a result of the school districts’ actions—Plaintiffs in this


553268.1                                    18
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 19 of 43




case have not alleged—and cannot credibly allege—that their own ability to vote in the

2020 general election will be impaired by the grant or the City expenditures they fund. As

discussed above, the grant will in fact improve Plaintiffs’ access to voting. And second,

unlike the school district’s strategic decision in Young to use demographic targeting

expressly intended to “diminish[] the voting rights of one portion of the electorate and

enhance[] the voting rights of another portion of the electorate,” 122 A.3d at 858, the City

has sought grant funds to facilitate safe voting by all eligible voters residing within its

boundaries, regardless of voters’ demographics, political alignments, or preferred voting

methods. A line-by-line review of the City’s grant application reveals that the grant-funded

initiatives are indisputably neutral as to voter demographics and ultimate electoral

outcomes. It is utterly unsupportable to contend, as Plaintiffs implicitly do, that they suffer

a constitutionally cognizable injury when their local government facilitates safe, secure

voting for all voters within its jurisdiction simply because Plaintiffs think too many of those

voters will vote the “wrong” way.

                       b)    Protecting Minneapolis voters does not “cause” any
                             particular election outcome.

           Even if Plaintiffs could conceivably be said to be injured in a concrete and

particularized way by the future possibility that a majority of their fellow Minneapolis

residents will vote for candidates Plaintiffs themselves oppose, Plaintiffs have not come

close to showing the required causal relationship between the challenged use of grant funds

and any particular election result. The election outcome is “highly indirect and results from

the independent action of . . . third part[ies] not before the court”—most notably, other



553268.1                                  19
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 20 of 43




potential voters in Minneapolis and elsewhere. Allen v. Wright, 468 U.S. 737, 757 (1984)

(quotation omitted). The causal chain between the City’s receipt of the challenged grant

and the potential victory or defeat of Plaintiffs’ unidentified favored candidates is highly

attenuated, and includes the following links that Plaintiffs have failed even to allege, much

less prove:

                 That the grant-funded expenditures for things like
                  additional staffing, supplies, and facility rentals
                  necessitated by the pandemic will in some way alter the size
                  or composition of the electorate in the City;

                 That any marginal change in the City’s voting population
                  could be fairly attributed to the grant-funded expenditures
                  and not other intervening events, such as increased civic
                  engagement or motivation to vote resulting from
                  historically significant current events like a global
                  pandemic;

                 That any marginal change in the City’s voting population
                  will match the ideological composition of the City’s
                  electorate in past elections;

                 That no such marginal changes will occur in other
                  jurisdictions with non-“progressive” voter preferences, all
                  of which are eligible to apply (or may have applied already)
                  for CTCL grants, and

                 That the marginal effect of the additional votes cast in one
                  or more unspecified election contest will be large enough
                  to change the outcome of the election in those races—for
                  example, that a hypothetical increase in “progressive”
                  voters within the City of Minneapolis would be large
                  enough, or the vote close enough in enough other places,
                  that the marginal change in Minneapolis’ vote totals would
                  determine not only which presidential candidate would win
                  Minnesota’s 10 electoral votes but also a majority of votes
                  in the Electoral College.




553268.1                                  20
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 21 of 43




           Each of these conditions must exist to solidify the causal chain between the

challenged grant and the allegedly injurious election results. But Plaintiffs can offer

nothing beyond unfounded, “highly speculative” assumptions about how any of these

independent third parties will act, or to what end. See Clapper, 568 U.S. at 410. Given the

attenuated and speculative nature of each of these causal links, it would be virtually

impossible to conclude that the threatened injury posed by an unspecified but unwelcome

election result is “certainly impending” or that there exists a “substantial risk that the harm

will occur.” Clapper, 568 U.S. at 410, 414 n.5.

           The one link in Plaintiffs’ causal chain they have specifically alleged—that CTCL’s,

and the City’s, intended uses of the grant funds are skewed in favor of “progressive”

voters—is plainly not true. The grant will benefit all Minneapolis voters, regardless of

political persuasion. All of the City’s grant funds will be spent directly on improving the

safety, security, and efficiency of casting a ballot and administering the election under

unprecedented pandemic conditions. Those efforts do not favor or disfavor any group of

voters. Wachlarowicz Decl. ¶ 16. The grants themselves are available to every local

election office in the country that chooses to apply. Marttila Ex. H. The grant application

does not ask for, and grant approval is not contingent upon, the demographic, political, or

ideological makeup of the jurisdiction’s constituents. CTCL’s website publishes a list of

frequently asked questions, including the following:

                 What information does my office need to provide in the
                 grant application?

                 You will need to provide the following information in your
                 grant application:


553268.1                                    21
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 22 of 43




                    Number of active registered voters in the election office
                     jurisdiction as of September 1, 2020
                    Number of full-time staff (or equivalent) on the election
                     team as of September 1, 2020
                    Election office 2020 budget as of September 1, 2020
                    Election office W-9
                    Local government body who needs to approve the grant
                     funding (if any)
                    What government official or government agency the
                     grant agreement should be addressed to

Marttila Ex. G. Nothing in those categories suggests an ideological undercurrent to funding

decisions. CTCL’s website informs prospective applicants that every applicant CTCL

verifies as a bona fide local election office will be approved for a grant, with a minimum

grant award of $5,000. Marttila Ex. H. Within Minnesota, CTCL has already awarded

grants to more than 20 Minnesota jurisdictions that vary significantly by population size,

geography, and historical political alignment. Marttila Ex. C. According to data published

by CTCL, as of September 25, 2020, more than 1,100 jurisdictions, in nearly every

U.S. state, had applied and been approved for a grant, with the vast majority from

jurisdictions with fewer than 25,000 registered voters—not remotely reflecting the marked

preference for large, urban, demographically diverse, and historically “progressive”

jurisdictions that Plaintiffs argue CTCL has “targeted” for grant funds. Marttila Ex. H.

For example, according to CTCL, 85% of the local election jurisdictions in South Carolina

have applied for the same grant program Plaintiffs challenge here; 60% of Iowa’s election

jurisdictions have done so. Id. Plaintiffs evidently do not consider either South Carolina

or Iowa a “swing” state. See Br. at 6 (listing eight other states as swing states). Yet CTCL




553268.1                                  22
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 23 of 43




has made grants to the overwhelming majority of election offices in those states, revealing

as manifestly false Plaintiffs’ assertion that CTCL’s grants are somehow biased.12

           In short, Plaintiffs’ theory of causation is abstruse, hypothetical, and—in key

respects—factually incorrect. Given the impossibility of demonstrating anything more

than a remote and “highly speculative” possibility of causation, see Clapper, 568 U.S. at

410, Plaintiffs’ case fails for lack of Article III standing.




12
   Given these uncontroverted facts, it should not be necessary to consider the makeup of
CTCL’s staff and advisory board. But if the Court were inclined to do so, a cursory review
would further reveal that Plaintiffs are simply incorrect when they characterize CTCL as
some sort of covertly “progressive” organization. In fact, CTCL’s Advisory Board
includes multiple individuals who do elections-related work in jurisdictions that in the past
have voted overwhelmingly in favor of the non-“progressive” candidates who are
presumably more aligned with Plaintiffs’ political preferences.                          See
https://www.techandciviclife.org/advisory-committee/        (listing   CTCL        Advisory
Committee members). For instance, the Advisory Board includes elections officials with
the Alaska Division of Elections, who serves a state which in 2016 voted for Donald Trump
over      Hillary      Clinton      by    a    margin     of      51.28%     to      36.55%
(https://www.elections.alaska.gov/results/16GENR/data/results.htm); Shasta County,
California, where Trump won 63.90% of the vote in 2016, compared with Clinton’s
27.52%
(https://results.enr.clarityelections.com/CA/Shasta/64166/184224/Web01/en/summary.ht
ml), and Weber County, Utah, where Trump won 46.78%, Clinton got 26.89%, and Evan
McMullin—widely considered a so-called “Never Trump” Republican candidate—won
19.13%
(http://www.weberelections.com/documents/results/2016%20General%20Official%20Su
mmary.pdf);          (https://www.npr.org/2016/08/08/489174101/meet-evan-mcmullin-the-
nevertrump-movements-last-hope). In short, Plaintiffs’ allegation that CTCL could be
fairly “characterized as a progressive organization”—a necessary link in their theory of
causation for Article III standing—is baseless, self-serving, and contrary to the only
reliable evidence in the record. See Br. at 3 and n.8.


553268.1                                   23
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 24 of 43




                 3.     Plaintiffs cannot demonstrate standing based on the allegedly
                        corrupting influence of the grant on public officials.

           To the extent Plaintiffs might intend to argue that the City’s administration of the

2020 election will somehow be skewed in favor of unidentified candidates because the

receipt of the grant creates some improper incentive that will corrupt City elections

officials, see Br. at 30, that argument fails for multiple reasons. First, any such future injury

is entirely speculative, to the point of being unfounded; Plaintiffs can demonstrate neither

that it is “certainly impending,” nor that there is a “substantial risk that the harm will

occur,” as Clapper requires. 568 U.S. at 409-10, 414 n.5. Moreover, Plaintiffs have

elucidated no “causal connection between the injury and the conduct complained of.”

Lujan, 504 U.S. at 560. They have not explained, or even alleged, how seeking, receiving,

and spending a grant to improve elections administration in a global pandemic will

“influence [City election officials’] performance of [their] powers or duties.” Minn. Stat.

§ 609.42, subd. 1(1) (state statute criminalizing bribery); Br. at 29-30 (alleging that

accepting the challenged grant constitutes criminal bribery).

           Because Plaintiffs cannot establish standing under any of their theories, the Court

should dismiss this action for lack of jurisdiction.

           B.    TRO/Preliminary Injunction Standard of Review

           When considering a motion for preliminary injunctive relief under Rule 65 of the

Federal Rules of Civil Procedure, courts in the Eighth Circuit apply the four factors

identified in Dataphase Systems, Inc. v. C L Systems, Inc.: “(1) the threat of irreparable

harm to the movant; (2) the state of the balance between this harm and the injury that



553268.1                                    24
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 25 of 43




granting the injunction will inflict on other parties litigant; (3) the probability that movant

will succeed on the merits; and (4) the public interest.” 640 F.2d 109, 113 (8th Cir. 1981).

No preliminary injunctive relief should issue “unless the movant, by a clear showing,

carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per

curiam) (quotation omitted).

           Here, Plaintiffs cannot prove any one of the four Dataphase factors, and the Court

therefore should deny their motion.

                  1.     Plaintiffs’ claims fail on their merits.

           The City’s decision to apply for, and then accept, the grant was the result of

“presumptively reasoned democratic processes”: two successive votes by the City Council

and approvals by the Mayor. Wachlarowicz Exs. 4, 6. Accordingly, Plaintiffs must show

that they are “likely” to prevail on the merits. Planned Parenthood Minn., N.D., S.D. v.

Rounds, 530 F.3d 724, 732 (8th Cir. 2008). But most of the legal violations Plaintiffs allege

do not even give rise to a private cause of action, and all fail on their merits for freestanding

reasons. Notably, at least one court, in a substantially identical case recently filed by

Plaintiffs’ counsel in the Western District of Michigan, denied a TRO motion on that basis.

See Order Denying Motion For Temporary Restraining Order And Establishing Briefing

Schedule, Election Integrity Fund v. City of Lansing, No. 1:20-cv-950 (W.D. Mich.),

Oct. 2, 2020, Marttila Ex. I. This Court should do the same.

                         a)     Most claims Plaintiffs raise provide no private right of action.

           Most of the constitutional and statutory provisions under which Plaintiffs sue confer

no private right of action, and for that simple reason those claims could never survive as a


553268.1                                      25
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 26 of 43




matter of law. See Brooks v. Roy, 881 F. Supp. 2d 1034, 1056-57 (D. Minn. 2012)

(concluding that, because sued-under statute afforded plaintiff no private right of action,

he was not likely to succeed on the merits of his claim).

                              (1)    Supremacy Clause

           To the extent Plaintiffs’ claims are premised on some alleged violation of the

Supremacy Clause, they cannot prevail on the merits, because the Supreme Court has

explicitly held that the Supremacy Clause does not create a private right of action. It is

simply a “rule of decision” to be applied in resolving legal disputes arising under some

other authority; it “is not the ‘source of any federal rights,’ and certainly does not create a

cause of action.” Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1383 (2015)

(quoting Golden State Transit Corp. v. Los Angeles, 493 U.S. 103, 107 (1989)). To the

extent that the Northern District of Ohio found the opposite in League of Women Voters in

2004, see 340 F. Supp. 2d at 827-28, that holding has not been good law since Armstrong’s

clear holding to the contrary in 2015. Consequently, Plaintiffs may not bootstrap their

imagined conflict between federal and state law into a freestanding cause of action under

the Supremacy Clause.

                              (2)    HAVA

           The same problem dooms Plaintiffs’ claims to the extent they are premised on an

alleged violation of HAVA. Plaintiffs fail to mention that the Supreme Court has reversed

a TRO granted to a private plaintiff who alleged that the governmental defendant’s failure

to follow a particular HAVA provision would “dilute” the votes cast in the

2008 presidential election—in other words, a similar type of harm as Plaintiffs allege here.


553268.1                                  26
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 27 of 43




Brunner v. Ohio Republican Party, 555 U.S. 5, 6 (2008) (per curiam); Ohio Republican

Party v. Brunner, 544 F.3d 711, 713 (6th Cir. 2008) (describing basis of claim). In so

doing, the Court explained that the lower court erred in granting the TRO because the

private plaintiffs were “not sufficiently likely to prevail on the question whether Congress

has authorized [a federal court] to enforce [the relevant substantive HAVA provision] in

an action brought by a private litigant.” Brunner, 555 U.S. at 6. The same reasoning bars

Plaintiffs here from obtaining emergency injunctive relief on their HAVA claims.

           It is plain enough why the Supreme Court reached the conclusion it did in Brunner.

Courts do not lightly infer private rights of action into federal legislation that makes no

express provision for them. See Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001). That

is particularly true where, as here, the statute expressly incorporates a different remedial

scheme, because “the express provision of one method of enforcing a substantive rule

suggests that Congress intended to preclude others.” Id. at 290. “Congress established

only two HAVA enforcement mechanisms: (1) a civil action brought by the Attorney

General, and (2) a state-based administrative complaint procedure.” Bellitto v. Snipes,

935 F.3d 1192, 1202 (11th Cir. 2019) (citing 52 U.S.C. §§ 21111, 21112). It conspicuously

did not include among HAVA’s potential remedial schemes any express right of action for

private plaintiffs to seek relief in federal court for alleged HAVA violations, and such a

private cause of action is not properly inferred from the statutory text. Id. at 1202-03; Am.

Civil Rights Union v. Philadelphia City Comm’rs, 872 F.3d 175, 184-85 (3d Cir. 2007);

52 U.S.C. §§ 21111, 21112.




553268.1                                    27
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 28 of 43




           Plaintiffs seem to argue that because § 21112(F) requires states receiving HAVA

funds to establish administrative-complaint procedures and “provide the appropriate

remedy” in the event that the State finds a violation, Plaintiffs must have a private right of

action if—as they contend—the state-based administrative complaint system is inadequate.

They cite no case that has ever so held, and the argument is plainly wrong.

           As an initial matter, any shortcoming of a state-based system would do nothing to

alter the ability of the Attorney General to “bring a civil action against any State or

jurisdiction . . . . for such declaratory and injunctive relief . . . as may be necessary.”

52 U.S.C. § 21111.

           Moreover, even if a state’s administrative-complaint procedures are inadequate, the

result is not that private plaintiffs can step in to sue instead. Section 21142 provides that

HAVA funds—the very funds whose receipt triggers the requirement that the state

establish an administrative-complaint procedure—may be audited, and if the audit reveals

that “a recipient of funds under this chapter is not in compliance with each of the

requirements of the program under which the funds are received,” the state must repay the

affected portion of the funds to the federal government. 52 U.S.C. §§ 21142(b)(1), (c).

The Eighth Circuit has repeatedly explained that “when a statute links funding to

substantial compliance with its conditions . . . this counsels against the creation of

individually enforceable rights.” Does v. Gillespie, 867 F.3d 1034, 1042 (8th Cir. 2016),

reh’g and reh’g en banc denied (2017); Midwest Foster Care and Adoption Ass’n v.

Kincade, 712 F.3d 1190, 1200-01 (8th Cir. 2013). The remedy Congress created to address

any inadequacies in § 21112’s state-based administrative complaint process was for


553268.1                                    28
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 29 of 43




Congress to recoup funds paid to noncompliant states, not for private plaintiffs to litigate

their own concerns in federal court.

           Finally, the fact that Minnesota’s procedures do not contemplate immediate

enforcement by the Minnesota Attorney General or anyone else in the event of a suspected

HAVA violation is not some gaping hole Plaintiffs must be permitted to rush in to fill. See

Br. 16 (arguing that Minn. Stat. § 200.04 “does not provide . . . immediate injunctive relief”

and thus provides “effectively no pre-election injunctive relief”). Congress never intended

the state-based administrative-complaint process to function in the way Plaintiffs urge.

Congress required that, as a condition of receiving funds, states must maintain

“administrative complaint procedures” that allow the state up to 90 days to make a final

determination with respect to a complaint and, if ultimately “the State determines that there

is a violation,” it must at that point “provide the appropriate remedy.”           52 U.S.C.

§ 21112(a)(1), (2)(H), (2)(G). The procedures Minnesota has enacted do all that: the

Secretary of State receives HAVA complaints, see Marttila Ex. J, and issues a final

determination no later than 90 days after the complaint is filed. See generally Minn. Stat.

§ 200.04, subd. 1-2. For any complaints relating to the Secretary of State, the Office of

Administrative Hearings performs those functions.         Id. subd. 3. If appropriate, the

responsible official must issue a remedial plan with the final determination. Id. subd. 2(f),

3(f). Congress never contemplated or intended that states—much less private actors—

would function as the type of HAVA rapid-response team Plaintiffs insist is required. The

administrative-complaint process Minnesota adopted in Minn. Stat. § 200.04 is entirely

consistent with Congress’s express requirements.


553268.1                                  29
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 30 of 43




                                (3)    NVRA

           NVRA provides a private right of action only to individuals who are “aggrieved by

a violation” of the statute. 52 U.S.C. § 20510(b)(1). “Persons aggrieved by a violation of

the NVRA are persons who allege that their rights to vote in an election for federal office

have been impaired by a violation of the NVRA.” Dobrovolny v. Nebraska, 100 F. Supp.

2d 1012, 1031 (D. Neb. 2000); see also Krislov v. Rednour, 946 F. Supp. 563, 566 (N.D. Ill.

1996) (“Standing under the NVRA is limited to the United States Attorney General and the

‘aggrieved persons’ whose voting rights have been denied or impaired.”). For the same

reasons Plaintiffs have suffered no injury in fact, as described in more detail above,

Plaintiffs are not “aggrieved” by any alleged violation of the statute. They may wind up

unhappy with the ultimate electoral outcome if their neighbors can vote without incurring

significant risk to their health, but that is not the sort of aggrievement this Court should

countenance. Because they are not “persons aggrieved” in any legally cognizable way by

an alleged violation of NVRA, Plaintiffs have no private cause of action under that statute.

                                (4)    Minnesota’s Criminal Bribery Statute

           Plaintiffs reference Minn. Stat. § 609.42, Minnesota’s statute criminalizing bribery,

but that statute unquestionably does not provide Plaintiffs a private cause of action. Under

Minnesota law, “a criminal statute does not automatically give rise to a civil cause of action

unless the statute expressly or by clear implication so provides.”            Larson v. Dunn,

460 N.W.2d 39, 47 n.4 (Minn. 1990); e.g., Minn. Stat. § 609.226 (state dog-bite criminal

also statute permitting private cause of action). But the criminal bribery statute Plaintiffs

cite contains no such language, and provides no private right of action “by clear


553268.1                                     30
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 31 of 43




implication.” See generally Minn. Stat. § 609.42. It confers no private right of action upon

Plaintiffs and has no plausible relationship whatsoever to this civil action.

                        b)    Plaintiffs cannot prevail on the merits of their preemption-
                              based claims.

           Even if Plaintiffs had a private cause of action under each of the statutory and

constitutional provisions they invoke, their claims nevertheless all fail on their merits.

Plaintiffs make the novel and unsupported legal argument that the City cannot lawfully

accept election-administration grant funds from a private grant-making organization

because such grants are “preempted” under various federal and state laws. Their argument

rests on a theory of conflict preemption, but conflict preemption exists only “when it is

impossible for a private party to comply with both state and federal law, and when state

law ‘stands as an obstacle to the accomplishment and execution of the full purposes and

objectives of the relevant agency.’” Wuebker v. Wilbur-Ellis Co., 418 F.3d 883, 887 (8th

Cir. 2005) (alteration omitted) (quoting Geier v. Am. Honda Motor Co., Inc., 529 U.S. 861,

873 (2000)). Neither condition exists here, for any of the laws Plaintiffs cite.

                              (1)    Constitutional Provisions

           The Supremacy Clause provides simply that the U.S. Constitution and federal law

are the “supreme Law of the Land.” U.S. CONST., art. VI, § 2. It is the source of federal

preemption doctrine. See, e.g., Delaware & Hudson Ry. Co., Inc. v. Knoedler Mfrs., Inc.,

781 F.3d 656, 660-61 (3d Cir. 2015) (“Congressional power to preempt state law derives

from the Supremacy Clause of the Constitution.”). But the Clause itself creates no conflict




553268.1                                   31
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 32 of 43




here. It imposes no prohibition on municipal receipt of private funding for federal

elections, and plaintiffs do not attempt to explain how it does.

           Likewise, the Elections Clause does not conflict with the City’s acceptance of

private grant funds. The Elections Clause empowers states to prescribe the “Times, Places

and Manner of holding Elections for Senators and Representatives,” and allows Congress

“at any time by law [to] make or alter such Regulations.” U.S. CONST., art. I, § 4, cl.1. The

“Elections Clause has two functions. Upon the States it imposes the duty (‘shall be

prescribed’) to prescribe the time, place, and manner of electing Representatives and

Senators; upon Congress it confers the power to alter those regulations or supplant them

altogether.”      Arizona v. Inter Tribal Council of Ariz., Inc., 570 U.S. 1, 8 (2013).

Consequently, “[i]n practice, the Clause functions as a default provision; it invests the

States with responsibility for the mechanics of congressional elections, but only so far as

Congress declines to pre-empt state legislative choices.” Id. (internal quotation marks

omitted).

           Plaintiffs do not seem to contest that the City’s acceptance of grant funds does

nothing to regulate the times or places of holding elections. But neither does it affect the

“manner” of holding elections: the Supreme Court has taken the “commonsense view [that]

that term encompasses matters like ‘notices, registration, supervision of voting, protection

of voters, prevention of fraud and corrupt practices, counting of votes, duties of inspectors

and canvassers, and making and publication of election returns.’” Cook v. Gralike,

531 U.S. 510, 523-24 (2001) (quoting Smiley v. Holm, 285 U.S. 355, 366 (1932); see also

Minnesota Voters All. v. Walz, No. 20-CV-1688 (PJS/ECW), 2020 WL 5869425, at *10


553268.1                                   32
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 33 of 43




(D. Minn. Oct. 2, 2020) (relying on Cook to reject preliminary injunction sought in

Elections Clause challenge to governor’s executive order requiring masks be worn indoors,

including at polling places). Those subjects are all addressed by Minnesota law. See, e.g.,

Minn. Stat. chs. 201 (voter eligibility and registration), 203 (absentee voting), 204B

(conduct of elections), 204C (Election Day activities), 206 (electronic voting systems);

Minn. Stat. §§ 609B.139-144 (election-related crimes). By contrast, the way in which

states and their political subdivisions fund elections is a very different matter from the

mechanistic processes the Supreme Court described in Cook as examples of state

regulations as to the “manner” of elections, and arguably the funding of election

administration is not within the meaning of the Elections Clause at all. Moreover, Plaintiffs

have identified no state law limiting permissible funding sources for local elections.

Indeed, the CTCL grant will help ensure the City has the funding it needs to administer the

election in the “manner” directed by state law, even under unprecedented pandemic

conditions.13

           Plaintiffs’ contention that these constitutional provisions require that all election

funding come from either federal or state sources does not reflect the longstanding

structural reality nationwide. According to a recent Congressional Research Service

report:



13
  Plaintiffs’ citation to U.S. Term Limits, Inc. v. Thornton—which recognized that states
may not “dictate electoral outcomes,” “favor or disfavor a class of candidates,” or “evade
important constitutional restraints,” 514 U.S. 779, 833-34 (1995)—is seriously misplaced.
Acceptance and use of private funds to support and implement politically neutral federal
and state electoral-administration goals does not run afoul of Thornton.


553268.1                                     33
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 34 of 43




                 States typically have primary responsibility for making
                 decisions about the rules of elections (policymaking).
                 Localities typically have primary responsibility for conducting
                 elections in accordance with those rules (implementation).
                 Localities, with varying contributions from states, typically
                 also have primary responsibility for paying for the activities
                 and resources required to conduct elections (funding).

See CONGRESSIONAL RESEARCH SERVICE, The State and Local Role in Election

Administration:           Duties       and        Structures,     (Mar.        4,      2019),

https://fas.org/sgp/crs/misc/R45549.pdf. In short, accepting plaintiffs’ theory that local

governments are powerless to receive funding other than that provided by state and federal

governments is not only unsupported by any legal precedent, it would also upend

longstanding, structural election-administration practices used in Minneapolis and around

the country. Id.; see also Wachlarowicz Decl. ¶¶ 5-6.

                               (2)    HAVA

           HAVA permits distribution of federal funds to states for specified election-related

purposes. Nothing in HAVA prohibits local jurisdictions (or states) from receiving private

grants for elections expenses. In fact, HAVA expressly contemplates that elections will be

administered using funds “supplied by other sources” than HAVA. 52 U.S.C. § 21142(a).

Use of private grant funds does not make it “impossible” for local election offices to

comply with HAVA, nor would doing so “stand as an obstacle to accomplishing” the

statute’s purposes. Wuebker, 418 F.3d at 887. HAVA is principally “concerned with

updating election technologies and other election-day issues at polling places.”

Democratic Nat’l Committee v. Republic Nat’l Committee, 673 F.3d 192, 211 (3d Cir.




553268.1                                     34
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 35 of 43




2012). Private funding directed at improving those efforts (as CTCL funds are) does not

impede HAVA’s goals; it furthers them.

           Neither does Plaintiffs’ reference to the Election Assistance Commission (“EAC”)

established by HAVA conflict with the City’s use of grant funds. Plaintiffs offer no

authority or explanation how it could. See Br. at 23-25. Indeed, Congress directed that

EAC “shall not have any authority to issue any rule, promulgate any regulation, or take any

other action which imposes any requirement on any State or unit of local government,”

except with respect to a provision of the NVRA authorizing EAC to develop a single,

uniform application form to register by mail to vote. 52 U.S.C. § 20929. In other words,

Congress stated explicitly that EAC could not preempt state or local action in areas other

than the uniform mail-in registration form—for example, in areas such as local election

offices’ funding sources.

           Even aside from this clear congressional directive, the suggestion that EAC’s

bipartisan character bars the City from accepting CTCL’s grant funds is simply wrong.

First, as discussed above, the grant provides funds for neutral election-administration work

to all jurisdictions that apply, without reference to political orientation. In fact, EAC has

partnered with CTCL in the past to provide free security trainings for local election offices

around the country. Marttila Ex. B. And regardless, EAC would continue operating in a

bipartisan way whether or not local elections office accept CTCL grants.

           The cases Plaintiffs cite provide no assistance to their HAVA-preemption theory.

Washington Association of Churches v. Reed, 492 F. Supp. 2d 1264 (W.D. Wash. 2006),

is illustrative. There, the district court enjoined Washington State’s “matching statute”


553268.1                                   35
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 36 of 43




which required the state to match a potential voter’s name to one of two specified databases

before allowing that person to register to vote. Id. at 1266-67. The district court held that

because HAVA contained a matching provision that did not require applicants to be

“matched prior to registration,” the state statute, which did require pre-registration

matching, directly conflicted with HAVA. Id. at 1268-69. As explained above, no such

direct conflict exists here. If anything, Reed lends further credence to the notion that the

grant funds would advance federal legislative goals. After all, “HAVA seeks to ensure that

voting and election administration systems will be the most convenient, accessible, and

easy to use for voters.” Id. at 1268 (internal quotation marks omitted). That is precisely

what CTCL funds are being used for: to make it easier and more efficient for all

Minneapolis voters to cast ballots. Accordingly, there is simply no conceivable conflict

between federal or state law and Minneapolis’s use of federal election grants. Cf. Kuznik

v. Westmoreland County Bd. Of Cm’rs, 902 A.2d 476, 479-80 (Pa. 2006) (holding that state

law requiring referendum before purchase of replacement of lever voting machines was

preempted by HAVA’s express requirement “to replace lever machines with [electronic

voting systems]”).

           Finally, Plaintiffs’ theory of HAVA preemption defies common sense. Under their

view, whenever a statute authorizes the federal government to give states grants to

implement in a manner tailored to local needs (a common scenario in our federalist system),

that statute somehow implicitly forbids states from receiving funds from any other source

not mentioned in the statute. No court has adopted that extraordinary holding, and

Plaintiffs point to none.


553268.1                                  36
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 37 of 43




                                (3)    NVRA

           Plaintiffs’ theory of NVRA preemption is similarly meritless. Minnesota is exempt

from NVRA because it offers Election Day registration at polling sites. See 52 U.S.C.

§ 20503(b)(2); see also Department of Justice, NVRA Overview (last accessed Oct. 8,

2020), https://www.justice.gov/crt/national-voter-registration-act-1993-nvra. Plaintiffs do

not explain how a statute from which Minnesota is exempt could preempt a Minnesota city

from acting. Additionally, the four sections of NVRA Plaintiffs cite, see Br. at 26 (citing

52 U.S.C. §§ 20504-07), do not prescribe or proscribe how local election-administration

work may be funded. See also Gonzalez v. Arizona, 677 F.3d 383, 402 (9th Cir. 2012)

(“[T]he NVRA regulates voter registration); 52 U.S.C. § 20501(b) (listing the purposes of

NVRA, none of which relate to limitations on funding sources). Thus, Minneapolis’s use

of private grant funds present no obstacle to the accomplishment and execution of those

provisions, which all relate to various voter-registration initiatives. See Wuebker, 418 F.3d

at 887. Indeed, to the extent that NVRA’s stated purposes relate in large part to enhancing

ballot access and increasing voter participation, see 52 U.S.C. § 20501(b), NVRA’s

purposes are furthered by using CTCL’s grant funds.

                                (4)    Public-Private Partnerships, broadly

           Insofar as Plaintiffs argue, untethered from any particular statutory or constitutional

authority, that public-private partnerships are unconstitutional in election administration,

the case law they point to is wholly inapplicable. Young v. Red Clay School District did

not involve any sort of public-private funding agreement, and is irrelevant to the question

of whether Minneapolis may use private grant funds here. See generally 122 A.3d 784.


553268.1                                      37
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 38 of 43




Rather, Young challenged a strategic effort by a school district to encourage voting by

voters deemed likely favorable toward its preferred outcome while discouraging or

thwarting voting by those it deemed likely unfavorable. Id. As described above, Plaintiffs

have not plausibly alleged that a similar dynamic exists here, much less offered any

evidentiary support for that theory. The facts show the opposite to be true.

           The two other cases Plaintiffs cite for this argument are no more helpful to them.

Board of Education of Kiryas Joel Village School District v. Grumet, 512 U.S. 687 (1994),

was an Establishment Clause case, and Ferguson v. City of Charleston, 532 U.S. 67 (2001),

presented a Fourth Amendment challenge against a state-run hospital—as with Young,

neither involved a public-private partnership, permissible sources of election funding,

elections of any sort, or any other topic relevant to this case.

           Put simply, Plaintiffs cite no authority remotely tending to show that a private grant

for politically neutral election-administration purposes is unconstitutional. Accordingly,

they cannot prevail on the merits of this claim.

                                (5)    State bribery statute

           Plaintiffs have not explained how using CTCL’s grant funds could possibly

constitute bribery. Under Minnesota’s criminal bribery statute, any “public officer or

employee [who] requests, receives, or agrees to receive, directly or indirectly,” “any

benefit, reward or consideration to which the person is not legally entitled” with “the

understanding that it will have” an “influence [on] the person’s performance of the powers

or duties as such officer or employee” commits bribery. Minn. Stat. § 609.42, subd. 1(1)-

(2). Even leaving aside the highly dubious prospect that securing a grant to be used by


553268.1                                     38
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 39 of 43




one’s employer in furtherance of that employer’s official duties could possibly be a

“benefit, reward or consideration” within the meaning of the statute, see State v. Nelson,

A18-1482, 2019 WL 4164847, at *4 (Minn. App. Sept. 3, 2019) (defining those terms),

Plaintiffs have not even pleaded, and cannot prove, any plausible connection between the

grant and any corrupt “influence” the grant might be intended to have on City election

officials’ work. As discussed above, the City’s (and, according to all the evidence in the

record, CTCL’s) intentions actions are lawful and politically neutral. Plaintiffs’ bribery

argument fails on the merits.

                 2.     Plaintiffs have identified no injury in fact, much less irreparable harm,
                        they will suffer as a result of the grant.

           The cornerstone for any motion for injunctive relief “has always been irreparable

harm and inadequacy of legal remedies.” Bandag, Inc. v. Jack’s Tire & Oil, Inc., 190 F.3d

924, 926 (8th Cir. 1999) (quoting Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 506-

07 (1959)). As discussed above, Plaintiffs have failed to identify how they are injured at

all by the challenged grant. A non-existent injury, by definition, is not an irreparable injury.

Because Plaintiffs have shown no injury, much less an irreparable one, and have relied

upon attenuated, speculative, and factually incorrect theories of causation, this Dataphase

factor weighs heavily against them, rendering preliminary injunctive relief inappropriate.

See MPAY Inc. v. Erie Custom Comp. Appls., Inc., 970 F.3d 1010, 1020 (8th Cir. 2020)

(holding that “speculative” and “uncorroborated” harms cannot support injunctive relief).




553268.1                                    39
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 40 of 43




                  3.     The City will be irreparably harmed if it is enjoined from using the
                         grant funds, and the public interest is served by protecting all voters’
                         ability to vote safely and securely.

           The City will be irreparably harmed by the injunction Plaintiffs seek because other

currently available funding sources are not sufficient to cover the costs of safely, securely,

and efficiently administering the 2020 general election.14 See generally supra at 5-8. For

this same reason, the final Dataphase factor—the public interest—cannot be reasonably

debated. The public’s interest is served by elections in which all voters are able to cast

ballots for the candidates of their choice, confident that they are not endangering

themselves by doing so.

           If the City is prevented from using the challenged grant to facilitate safe voting in

the 2020 general election, that loss of funding will jeopardize the City’s ability to conduct

the election safely. Wachlarowicz Decl. ¶ 17(f). The City has acted in reliance on the


14
   Insofar as Plaintiffs rely on one sentence in a report from the City Clerk to the City’s
Policy & Government Oversight Committee meeting on June 5, 2020, which described
“plans and preparations related to the 2020 Presidential Election,” that stated “No fiscal
impact anticipated,” see Kaardal Decl. Ex. D [ECF No. 10]; Br. 31-32, that reliance
demonstrates a fundamental misunderstanding of the City’s governance processes and the
relevant facts.
       There was “no fiscal impact anticipated” from the act of reporting on the City
Clerk’s plans and preparations related to the election. Because the City’s cost of
administering elections is born largely, if not entirely, by the City itself, increases in
election-administration costs necessarily have a fiscal impact on the City. Wachlarowicz
Decl. ¶ 19. Furthermore, that report was dated June 5, 2020, before absentee voting began
on June 18, 2020 for the August 2020 primary, and therefore before Elections and Voter
Services could have known the magnitude of mail voting, the financial impacts of various
court cases and consent decrees, and other contingencies affecting the cost of administering
elections in the City. Id. Circumstances surrounding election administration can change
rapidly, and administrators must be able to respond nimbly to those changes, to meet
voters’ needs. Id. Doing so often has a financial impact to the City, whether re-allocating
existing funds, necessitating additional funds, or both. Id.


553268.1                                     40
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 41 of 43




grant funds it anticipates receiving by signing rental agreements for space and supplies,

buying other PPE and safety materials outright, and permitting overtime by paid election

workers. Wachlarowicz Decl. ¶ 18. If grant funds intended to cover those and other

expenses suddenly become unavailable, Minneapolis voters would likely experience long

lines and delays in casting in-person ballots and in having their absentee ballots processed,

interfering with their rights to vote. Id. ¶¶ 17(b), (e). They will be assisted by poll workers

who may not have access to the adequate PPE the grant would fund, and voters and staff

alike may experience difficulty maintaining adequate physical distancing due to fewer

early-voting options and fewer on-site protections, increasing public-health risks. Id.

¶¶ 17(a), (c)-(e). The loss of grant funds would mean the City would be unable to provide

the 10 additional drop-off sites for mail ballots, and would be unable to hire enough staff

and appoint enough Deputy City Clerks to manually process the absentee mail ballots it

anticipates receiving or safely perform other administrative election functions. Id. ¶ 17(a).

Ongoing training for poll workers, as well as absentee and early in-person voting efforts at

some locations, would be interrupted and potentially suspended. Id. ¶ 17(c). Due to the

contagious, airborne nature of COVID-19, these risks would be born not only by voters,

but by all people in the region, in the form of increased transmission. And because these

changes would come in the middle of the statutory early-voting period, voters who have

already made a voting plan that hinges on the availability of the grant-funded initiatives—

for example, voters who are leery of voting at their polling places on Election Day and who

did not request an absentee ballot because they planned to vote early and in person at one




553268.1                                  41
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 42 of 43




of the City’s early-voting sites—risk serious disruption of those plans, and may be unable

to vote at all.

           These harms can be easily avoided by denying Plaintiffs’ motion. Minneapolis has

developed a thoughtful, comprehensive plan for safe voting. Voters are already relying on

that plan as they make decisions about when, where, and by what method they will vote.

Impairing the City’s ability to fully implement its safe voting plan for the full course of the

election would introduce added uncertainty into an already unprecedented and unsettling

situation. As the Supreme Court recently emphasized in Republican National Committee

v. Democratic National Committee, “lower federal courts should ordinarily not alter the

election rules on the eve of an election.” 140 S. Ct. 1205, 1207 (2020) (per curiam). To

do so risks “voter confusion and consequent incentive to remain away from the polls. As

an election draws closer, that risk will increase.” Purcell v. Gonzalez, 549 U.S. 1, 4-5

(2006) (per curiam). As recently as a few weeks ago, another judge in this District relied

on this same principle in denying a preliminary injunction sought by a political

organization represented by Plaintiffs’ counsel here. See Minnesota RFL Republican

Farmer Labor Caucus v. Freeman, No. 19-cv-1949 (ECT/DTS), 2020 WL 5512509, at *6

(D. Minn. Sept. 14, 2020). That decision was issued four days before early voting began

in Minnesota; by the time the Court holds the scheduled hearing on Plaintiffs’ motion in

this case, the early-voting period will be half over, counseling even more strongly against

upending voters’ expectations and plans about how to vote safely.

           Given the lack of alternative funding sources, and the risks of voter suppression,

community contagion, and public confusion that Plaintiffs’ requested relief would pose by


553268.1                                    42
           CASE 0:20-cv-02049-MJD-TNL Doc. 17 Filed 10/09/20 Page 43 of 43




diminishing the City’s ability to implement its safe-voting plan in the waning days of

Minnesota’s early-voting period, the City would be irreparably harmed by the requested

injunction, and the public interest overwhelmingly favors denial of Plaintiffs’ motion.

IV.        CONCLUSION

           For the reasons described above, the Court should deny Plaintiffs’ motion for a

temporary restraining order and dismiss its Complaint for lack of standing.

Dated: October 9, 2020                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                               s/Charles N. Nauen
                                               Charles N. Nauen (#121216)
                                               David J. Zoll (#0330681)
                                               Kristen G. Marttila (#346007)
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               (612) 339-6900
                                               cnnauen@locklaw.com
                                               djzoll@locklaw.com
                                               kgmarttila@locklaw.com

                                               Gregory P. Sautter (#0326446)
                                               Assistant City Attorney
                                               City of Minneapolis
                                               City Hall, Room 210
                                               350 South Fifth Street
                                               Minneapolis, MN 55415
                                               (612) 673-2683
                                               gregory.sautter@minneapolismn.gov

                                               Attorneys for Defendant




553268.1                                  43
